



The Brink’s Company
Richmond, Virginia
2013 Equity Incentive Plan
Effective as of February 22, 2013 and as
Amended and Restated effective May 2, 2019


a2013equityincentivep_image1.gif [a2013equityincentivep_image1.gif]





--------------------------------------------------------------------------------





THE BRINK’S COMPANY


2013 EQUITY INCENTIVE PLAN
(Effective as of February 22, 2013 and
as Amended and Restated Effective May 2, 2019)
SECTION 1. Purpose.
The purpose of The Brink’s Company 2013 Equity Incentive Plan (effective as of
February 22, 2013 and as amended and restated effective May 2, 2019) is to:
•
motivate and reward individuals for the accomplishment of long-term financial
goals intended to increase shareholder value;

•
enhance retention of individuals who drive sustained performance;

•
align management and shareholder interests by providing key employees with an
opportunity to acquire an equity interest in The Brink’s Company; and

•
act as the successor plan to The Brink’s Company 2005 Equity Incentive Plan.

SECTION 2. Definitions.
As used in the Plan, the following terms shall have the meanings set forth
below:
(a)     “Act” shall mean the Securities Exchange Act of 1934, as amended.
(b)     “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee
(including any entity that becomes an Affiliate hereafter).
(c)     “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock or Restricted Stock Unit, award of Performance Stock or
Performance Unit, Other Stock-Based or Cash Award granted under the Plan.
(d)     “Award Agreement” shall mean any written or electronic agreement,
contract or other instrument or document evidencing any Award granted under the
Plan, which may, but need not, be executed or acknowledged by a Participant.
(e)     “Beneficiary” shall mean a person or persons entitled to receive
payments or other benefits or exercise rights that are available under the Plan
in the event of the Participant’s death.
(f) “Board” shall mean the board of directors of the Company.





--------------------------------------------------------------------------------




(g)     “Cause” shall mean, unless otherwise set forth in the Award Agreement,
with respect to any Participant, (a) embezzlement, theft or misappropriation by
the Participant of any property of the Company, (b) the Participant’s willful
breach of any fiduciary duty to the Company, (c) the Participant’s willful
failure or refusal to comply with laws or regulations applicable to the Company
and its business or the policies of the Company governing the conduct of its
employees, (d) the Participant’s gross incompetence in the performance of the
Participant’s job duties, (e) commission by the Participant of a felony or of
any crime involving moral turpitude, fraud or misrepresentation, (f) the failure
of the Participant to perform duties consistent with a commercially reasonable
standard of care or (g) any gross negligence or willful misconduct of the
Participant resulting in a loss to the Company.
(h)     “Cash Award” shall mean an Award, granted pursuant to Section 10, stated
with reference to a specified dollar amount which, subject to such terms and
conditions as may be prescribed by the Committee, entitles the Participant to
receive cash from the Company or an Affiliate.
(i) “Change in Control” shall mean the occurrence of:
(i) (A) any consolidation or merger of the Company in which the Company is not
the continuing or surviving corporation or pursuant to which the Shares would be
converted into cash, securities or other property other than a consolidation or
merger in which holders of the total voting power in the election of directors
of the Company of Shares outstanding (exclusive of shares held by the Company’s
Affiliates) (the “Total Voting Power”) immediately prior to the consolidation or
merger will have the same proportionate ownership of the total voting power in
the election of directors of the surviving corporation immediately after the
consolidation or merger, or (B) any sale, leases, exchange or other transfer (in
one transaction or a series of transactions) of all or substantially all the
assets of the Company;
(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company, its Affiliates or an employee benefit plan or trust maintained by the
Company or its affiliates, becoming the “beneficial owner” (as defined in Rule
13d-3 under the Act), directly or indirectly, of more than 20% of the Total
Voting Power; or
(iii) at any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board ceasing for any reason to
constitute at least a majority thereof, provided that any individual becoming a
director subsequent to the effective date of the Plan whose election or
nomination for election was approved by a vote of at least two-thirds of the
directors comprising the Board at the beginning of the two year period, shall be
considered as though such director was a member of the Board at the beginning of
the two year period, but excluding for this purposes any director whose initial
assumption of office occurred as a result of an actual or


2

--------------------------------------------------------------------------------




threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.
(j)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
(k)     “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee as may be designated by the Board.
(l) “Company” shall mean The Brink’s Company.
(m)     “Company Deferred Compensation Program” shall mean The Brink’s Company
Key Employees’ Deferred Compensation Program, as amended from time to time.
(n)     “Executive Group” shall mean every person who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which payment of the Award may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 (as such number appearing in Section 162(m) of the Code may be
adjusted by any subsequent legislation) for that taxable year.
(o)     “Fair Market Value” shall mean with respect to Shares, the closing price
of a share of such common stock on the date in question (or, if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) on the New York Stock Exchange Composite Transactions Tape or
with respect to any property other than Shares, the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.
(p)     “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.
(q)     “Non-Qualified Stock Option” shall mean an option representing the right
to purchase Shares from the Company, granted under and in accordance with the
terms of Section 6, that is not an Incentive Stock Option.
(r)     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(s)     “Other Stock-Based Award” shall mean any right granted under Section 10.
(t)     “Participant” shall mean an individual granted an Award under the Plan.
(u)     “Performance Stock” shall mean any Share granted under Section 9.


3

--------------------------------------------------------------------------------




(v)     “Performance Unit” means a contractual right, granted pursuant to
Section 9, that is denominated in Shares. Each Performance Unit represents a
right to receive the value of one Share (or a percentage of such value) in cash,
Shares or a combination thereof. Awards of Performance Units may include the
right to receive dividend equivalents.
(w)     “Plan” shall mean The Brink’s Company 2013 Equity Incentive Plan
(effective as of February 22, 2013 and as amended and restated effective May 2,
2019).
(x)     “Prior Plan” shall mean The Brink’s Company 2005 Equity Incentive Plan.
(y)     “Restricted Stock” shall mean any Share granted under Section 8.
(z)     “Restricted Stock Unit” means a contractual right, granted pursuant to
Section 8, that is denominated in Shares. Each Restricted Stock Unit represents
a right to receive the value of one Share (or a percentage of such value) in
cash, Shares or a combination thereof. Awards of Restricted Stock Units may
include the right to receive dividend equivalents.
(aa)     “Retirement” shall mean, with respect to any Participant, any
termination of the Participant’s employment on or after the date on which the
Participant has (i) attained age 65 and completed at least five years of service
with the Company or any of its Subsidiaries or (ii) attained age 55 and
completed at least ten years of service with the Company or any of its
Subsidiaries; provided that the Participant’s employment is not terminated for
Cause.
(bb)     “SAR” or “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise or
at any time during a specified period after the date of grant and before the
date of exercise over (ii) the grant price of the right on the date of grant, or
if granted in connection with an outstanding Option on the date of grant of the
related Option, as specified by the Committee in its sole discretion, which,
except in the case of Substitute Awards or in connection with an adjustment
provided in Section 5(d), shall not be less than the Fair Market Value of one
Share on such date of grant of the right or the exercise price of the related
Option, as the case may be.
(cc)     “Shares” shall mean shares of the common stock of the Company.
(dd)     “Subsidiary” shall mean any corporation of which stock representing at
least 50% of the ordinary voting power is owned, directly or indirectly, by the
Company (including any entity that becomes a Subsidiary hereafter).
(ee)     “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or any Subsidiary or Affiliate or with which the Company or any
Subsidiary or Affiliate combines.


4

--------------------------------------------------------------------------------




SECTION 3. Eligibility.
(a)     Any individual who is employed by the Company, any Subsidiary or any
Affiliate, including any officer-director, shall be eligible to be selected to
receive an Award under the Plan.
(b)     Directors who are not full-time or part-time officers are not eligible
to receive Awards hereunder.
(c)     Holders of options and other types of Awards granted by a company
acquired by the Company, any Subsidiary or any Affiliate or with which the
Company, any Subsidiary or any Affiliate combines are eligible for grant of
Substitute Awards hereunder.
SECTION 4. Administration.
(a)     The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable rulings and interpretations of the New York Stock Exchange and the
Securities and Exchange Commission, and each of whom shall be a “Non-Employee
Director”, as defined from time to time for purposes of Section 16 of the Act
and the rules promulgated thereunder and shall satisfy the requirements for an
outside director pursuant to Section 162(m) of the Code, and any regulations
issued thereunder. The Board may designate one or more directors as alternate
members of the Committee who may replace any absent or disqualified member at
any meeting of the Committee. No member or alternate member of the Committee
shall be eligible, while a member or alternate member, for participation in the
Plan. The Committee may issue rules and regulations for administration of the
Plan. It shall meet at such times and places as it may determine.
(b)     Subject to the terms of the Plan and applicable law, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards (including Substitute Awards) to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or with respect to which payments, rights, or other matters are to be
calculated in connection with) Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, or other Awards, or canceled, forfeited or suspended, and the method
or methods by which Awards may be settled, exercised, canceled, forfeited or
suspended; (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other securities, other Awards, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee; (vii) accelerate the
vesting, settlement or payment of an Award; (viii) interpret and administer the
Plan and any instrument or agreement relating to, or Award made under, the Plan;
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the


5

--------------------------------------------------------------------------------




proper administration of the Plan; and (x) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Plan.
(c)     All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the shareholders and the Participants.
SECTION 5. Shares Available for Issuance.
(a)     Subject to adjustment as provided in this Section 5, a total of
2,888,906 Shares, plus the additional Shares that again become available for
grant under Sections 5(b) and 5(c) below, less one (1) Share for every one
(1) Share granted pursuant to an award under the Prior Plan after December 31,
2012 (the “Maximum Share Limit”) shall be authorized for Awards granted under
the Plan. After the Company’s shareholders approve the Plan, no further awards
may be granted under the Prior Plan. Shares up to the Maximum Share Limit may be
subject to Options under the Plan. In addition, each Unit standing to the credit
of an Employee’s Incentive Account under the Company Deferred Compensation
Program (each such capitalized term as defined under the Company Deferred
Compensation Program) shall be counted against the Maximum Share Limit. The
Section 5(a) shall only apply to Units credited to an Employee’s Incentive
Account on or after January 1, 2013 (but not any such Units granted to an
Employee’s credit as of December 31, 2012). Except as set forth below, a Share
subject to any Award under this Plan shall reduce the Maximum Share Limit
available for Awards under this Plan, and the maximum number of Shares available
for Options under this Plan, by one.
(b)     If (i) any Shares subject to an Award are forfeited, an Award expires or
otherwise terminates without issuance of Shares, or an Award is settled for cash
(in whole or in part) or otherwise does not result in the issuance of all or a
portion of the Shares subject to such Award (including on payment in Shares on
exercise of a Stock Appreciation Right), such Shares shall, to the extent of
such forfeiture, expiration, termination, cash settlement or non-issuance, again
be available for grant under the Plan on a one-for-one basis or (ii) after
December 31, 2012 any Shares subject to an award under any Prior Plan are
forfeited, an award under any Prior Plan expires or otherwise terminates without
issuance of such Shares, or an award under any Prior Plan is settled for cash
(in whole or in part), or otherwise does not result in the issuance of all or a
portion of the Shares subject to such award (including on payment in Shares on
exercise of a stock appreciation right), then in each such case the Shares
subject to the Award or award under any Prior Plan shall, to the extent of such
forfeiture, expiration, termination, cash settlement or non-issuance, again be
available for grant under the Plan on a one-for-one basis.
(c)     In the event that (i) any Option or other Award granted hereunder is
exercised through the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, or (ii) withholding tax liabilities
arising from such Option or other Award are satisfied by the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, then in each such case the


6

--------------------------------------------------------------------------------




Shares so tendered or withheld shall again be available for grant under the Plan
on a one-for-one basis. In the event that after December 31, 2012 (i) any option
or award under any Prior Plan is exercised through the tendering of Shares
(either actually or by attestation) or by the withholding of Shares by the
Company, or (ii) withholding tax liabilities arising from such options or awards
are satisfied by the tendering of Shares (either actually or by attestation) or
by the withholding of Shares by the Company, then in each such case the Shares
so tendered or withheld shall be available for grant under the Plan on a
one-for-one basis.
(d)     Substitute Awards shall not reduce the Shares authorized for grant under
the Plan or the applicable limitations on grants to a Participant under
Section 5(f) and Section 9(d), nor shall Shares subject to a Substitute Award
again be available for Awards under the Plan as provided in paragraphs (b) and
(c) above. Additionally, in the event that a company acquired by the Company or
any Affiliate or with which the Company or any Affiliate combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not again be available for Awards under the Plan as provided in paragraphs
(b) and (c) above); provided that Awards using such available shares shall not
be made after the date awards or grants could have been made under the terms of
the pre-existing plan, absent the acquisition or combination, and shall only be
made to individuals who were not employees prior to such acquisition or
combination.
(e)     Any Shares issued hereunder may consist, in whole or in part, of
authorized and unissued shares or shares purchased in the open market or
otherwise.
(f)     In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Shares or other securities),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, make any such
substitution or adjustments as it, in its sole discretion, deems appropriate and
equitable, which may include, without limitation, adjustments to any or all of
(i) the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a) and Section 9(d), (ii) the number and type of Shares
(or other securities) subject to outstanding Awards, and (iii) the grant,
purchase, or exercise price with respect to any


7

--------------------------------------------------------------------------------




Award or, if deemed appropriate, make provision for a cash payment to the holder
of an outstanding Award; provided, however, that the number of Shares subject to
any Award denominated in Shares shall always be a whole number.
SECTION 6. Options.
The Committee is hereby authorized to grant Options to Participants with the
following terms and conditions and with such additional terms and conditions, in
either case not inconsistent with the provisions of the Plan, as the Committee
shall determine:
(a)     The purchase price per Share under an Option shall be determined by the
Committee; provided, however, that, except in the case of Substitute Awards,
such purchase price shall not be less than the Fair Market Value of a Share on
the date of grant of such Option.
(b)     The term of each Option shall be fixed by the Committee but shall not
exceed 6 years from the date of grant thereof.
(c)     The Committee shall determine the time or times at which an Option may
be exercised in whole or in part; provided, however, that, except in the event
of a Change in Control, an Option shall not be exercisable before the expiration
of one year from the date the Option is granted.
(d)     The Committee shall determine the method or methods by which, and the
form or forms, including, without limitation, cash, Shares (either actually or
by attestation or by withholding by the Company), other Awards, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.
(e)     The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.
(f)     Options shall not be granted under the Plan in consideration for and
shall not be conditioned upon the delivery of Shares to the Company in payment
of the exercise price and/or tax withholding obligation under any other employee
stock option.
(g)     Sections 9 and 11 set forth certain additional provisions that shall
apply to Options.
SECTION 7. Stock Appreciation Rights.
(a)     The Committee is hereby authorized to grant Stock Appreciation Rights
(“SARs”) to Participants with terms and conditions as the Committee shall
determine not inconsistent with the provisions of the Plan.


8

--------------------------------------------------------------------------------




(b) SARs may be granted hereunder to Participants either alone (“freestanding”)
or in addition to other Awards granted under the Plan (“tandem”) and may, but
need not, relate to a specific Option granted under Section 6.
(c)     Any tandem SAR related to an Option may be granted at the same time such
Option is granted or at any time thereafter before exercise or expiration of
such Option. In the case of any tandem SAR related to any Option, the SAR or
applicable portion thereof shall not be exercisable until the related Option or
applicable portion thereof is exercisable and shall terminate and no longer be
exercisable upon the termination or exercise of the related Option, except that
a SAR granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the SAR. Any Option
related to any tandem SAR shall no longer be exercisable to the extent the
related SAR has been exercised.
(d)     A freestanding SAR shall not have a term of greater than 6 years or,
unless it is a Substitute Award, an exercise price less than 100% of Fair Market
Value of the Share on the date of grant and, except in the event of a Change in
Control, shall not be exercisable before the expiration of one year from the
date the SAR is granted.
(e)     Sections 9 and 11 set forth certain additional provisions that shall
apply to SARs.
SECTION 8. Restricted Stock and Restricted Stock Units.
(a)     The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.
(b)     Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right), which restrictions may lapse separately or
in combination at such time or times, in such installments or otherwise, as the
Committee may deem appropriate; provided, however, that subject to
Section 12(g), Restricted Stock and Restricted Stock Units shall have a vesting
period of not less than one year.
(c)     Any Share of Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate including, without limitation,
book-entry registration or issuance of a stock certificate or certificates. In
the event any stock certificate is issued in respect of Shares of Restricted
Stock granted under the Plan, such certificate shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.
(d)     The Committee may in its discretion, when it finds that a waiver would
be in the best interests of the Company, waive in whole or in part any or all
restrictions with


9

--------------------------------------------------------------------------------




respect to Shares of Restricted Stock and Restricted Stock Units; provided, that
the Committee may not waive the restriction in the proviso of Section 8(b).
(e)     If the Committee intends that an Award granted under this Section 8,
shall constitute or give rise to “qualified performance based compensation”
under Section 162(m) of the Code, such Award may be structured in accordance
with the requirements of Section 9, including the performance criteria set forth
therein, and any such Award shall be considered an Award of Performance Stock or
Performance Units, as applicable, for purposes of the Plan.
(f)     Section 11 sets forth certain additional provisions that shall apply to
Restricted Stock and Restricted Stock Units.
SECTION 9. Performance Stock and Performance Units.
(a)     The Committee is hereby authorized to grant Awards of Performance Stock
and Performance Units to Participants.
(b)     Subject to the terms of the Plan, Shares of Performance Stock and
Performance Units shall be subject to such restrictions as the Committee may
impose (including, without limitation, any limitation on the right to vote a
Share of Performance Stock or the right to receive any dividend or other right),
which restrictions may lapse, in whole or in part, upon the achievement of such
performance goals during such performance periods as the Committee shall
establish. Subject to the terms of the Plan, the performance goals to be
achieved during any performance period, the length of any performance period,
the number of Shares subject to any Award of Performance Stock or Performance
Units shall be determined by the Committee; provided, however, that subject to
Section 12(g), the performance period relating to Performance Stock and
Performance Units shall be at least one year.
(c)     Any Share of Performance Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Performance Stock granted under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Performance Stock.
(d)     Every Award of Performance Stock and every Award of Performance Units to
a member of the Executive Group shall, if the Committee intends that such Award
should constitute “qualified performance-based compensation” for purposes of
Section 162(m) of the Code, include a pre-established formula, such that
payment, retention or vesting of the Award is subject to the achievement during
a performance period or periods, as determined by the Committee, of a level or
levels, as determined by the Committee, of one or more of the following
performance measures with respect to the Company, any Subsidiary and/or any
business unit of the Company or any Subsidiary: net income, operating income,
income from selected businesses, segment


10

--------------------------------------------------------------------------------




operating profit, segment margin rate, return on net assets, revenue, revenue
growth, stock price, change in stock price, total shareholder return,
comparisons with various stock indices, total market capitalization, earnings,
earnings per share, earnings growth, growth rate, compound annual growth rate,
book or market value per share, return on equity, net revenue per employee,
market share, market penetration, business retention, new customer generation,
business expansion goals, operational effectiveness measures, customer
satisfaction, service quality, employee satisfaction, management of employment
practices and employee benefits, recruiting and retaining personnel, supervision
of litigation, implementation or completion of critical projects or processes,
return on capital and/or economic value added (or equivalent metric), debt
ratio, stockholders’ equity (total or per share), regulatory achievements,
acquisitions and divestitures, operating margins, gross margins, cash margin,
return on assets or net assets, return on revenue, reductions in cost, cash flow
return on investment, year-end cash, debt reduction, control of interest
expense, improvement in or attainment of expense levels or working capital
levels, cost controls and targets (including cost of capital), or cash flow
and/or free cash flow (before or after dividends); whether or not determined in
accordance with generally accepted accounting principles but, where applicable,
as consistently applied by the Company and, as so determined by the Committee
prior to the release or forfeiture of the Shares of Performance Stock or the
expiration of the Award of Performance Units (as applicable), adjusted, to the
extent permitted under Section 162(m) of the Code if the Committee intends the
Award of Performance Stock or Performance Units to continue to constitute
“qualified performance-based compensation” under Section 162(m) of the Code, to
omit the effects of extraordinary items, the gain or loss on the disposal of a
business segment, unusual or infrequently occurring events and transactions,
accruals for awards under the Plan and cumulative effects of changes in
accounting principles. Performance measures may vary from Performance Stock
Award to Performance Stock Award, Performance Unit Award to Performance Unit
Award and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative. Performance measures may be
expressed on an absolute basis or on a relative basis against a peer group or an
index. For any Award (other than Options or SARs) subject to any such
pre-established formula, the maximum number of Shares subject to any such Award
granted in any calendar year shall be 400,000, subject to adjustment as provided
in Section 5(f). Subject to adjustment as provided in Section 5(f), no
Participant may receive Options and/or SARs under the Plan in any calendar year
that relate to more than 400,000 Shares. Notwithstanding any provision of the
Plan to the contrary, the Committee shall not be authorized to increase the
number of Shares subject to any Award to which this Section 9(d) applies upon
attainment of such pre-established formula. For any Cash Awards that are
intended to constitute “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and are stated with reference to a
specified dollar limit, the maximum amount that may be earned and become payable
to any one Participant with respect to any twelve (12)-month performance period
shall equal $3,000,000 (pro rated up or down for performance periods that are
greater or lesser than twelve (12) months). Notwithstanding the foregoing,
(i) if an Award is denominated in cash but an equivalent amount of Shares are
delivered in lieu of delivery of cash, or the Award is denominated


11

--------------------------------------------------------------------------------




in Shares but an equivalent amount of cash is delivered in lieu of Shares, the
foregoing limits shall be applied to the cash or Shares, as applicable, based on
the methodology used by the Committee to convert the cash into Shares or Shares
into cash, as applicable, and (ii) any adjustment in the number of Shares or the
amount of cash delivered to reflect actual or deemed investment experience shall
be disregarded. If an Award that a Participant holds is cancelled or subject to
a repricing within the meaning of the regulations under Code Section 162(m), the
cancelled Award shall continue to be counted against the maximum number of
Shares for which Awards may be granted to the Participant in any calendar year
as required under Code Section 162(m). The foregoing limits shall be subject to
adjustment as provided in Section 5(f).
(e)     Section 11 sets forth certain additional provisions that shall apply to
Performance Stock and Performance Units.
SECTION 10. Other Stock-Based Awards.
(a)     The Committee is hereby authorized to grant to Participants such other
Awards (including, without limitation, rights to dividends and dividend
equivalents) that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares) as are deemed by the Committee
to be consistent with the purposes of the Plan. Subject to the terms of the
Plan, the Committee shall determine the terms and conditions of such Awards.
Shares or other securities delivered pursuant to a purchase right granted under
this Section 10 shall be purchased for such consideration, which may be paid by
such method or methods and in such form or forms, including, without limitation,
cash, Shares (either actually or by attestation or by withholding by the
Company), other securities, other Awards, or any combination thereof, as the
Committee shall determine, the value of which consideration, as established by
the Committee, shall, except in the case of Substitute Awards, not be less than
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted. If the Committee intends that Other Stock-Based
Awards granted under this Section 10 shall constitute or give rise to “qualified
performance-based compensation” under Section 162(m) of the Code, such Award
shall be structured in accordance with the requirements of Section 9, including
the performance criteria set forth herein.
(b)     The Committee is authorized (i) to grant to a Participant Shares as a
bonus, (ii) to grant Shares or other Awards in lieu of other obligations of the
Company, any Subsidiary or any Affiliate to pay cash or to deliver other
property under this Plan or under any other plans or compensatory arrangements
of the Company, any Subsidiary or any Affiliate, (iii) to use available Shares
as the form of payment for compensation, grants or rights earned or due under
any other compensation plans or arrangements of the Company, any Subsidiary or
an Affiliate, and (iv) subject to any restrictions on repricings, to grant as
alternatives to or replacements of Awards granted or outstanding under the Plan
or any other plan or arrangement of the Company, any Subsidiary or any
Affiliate, subject to such terms as shall be determined by the Committee and the
overall limitation on the number of Shares that may be issued under the Plan.
Notwithstanding


12

--------------------------------------------------------------------------------




any other provision hereof, Shares or other securities delivered to a
Participant pursuant to a purchase right granted under this Plan shall be
purchased for consideration, the Fair Market Value of which shall not be less
than the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted.
(c)     The Committee also is authorized to grant to a Participant Cash Awards.
The Committee shall determine the terms and conditions of any such Cash Awards.
Cash Awards may be granted as an element of or a supplement to any other Award
under the Plan or as a stand-alone Cash Award. The Committee, on the date of
grant of Cash Awards, may prescribe that the Cash Awards will be earned and
become payable subject to such conditions as are set forth in the Award
Agreement. If and to the extent deemed necessary by the Committee, Cash Awards
granted to members of the Executive Group shall become payable upon the
satisfaction of objectively determinable performance conditions based on the
criteria described in Section 9(d) and shall be subject to the other
requirements set forth in Section 9 so as to enable such Cash Awards to qualify
as “qualified performance-based compensation” under the regulations promulgated
under Code Section 162(m). Notwithstanding any provision herein to the contrary,
the Committee, in its sole discretion, may grant Cash Awards in payment of
earned Awards and other compensation payable under the Plan or any other plans
or compensatory arrangements of the Company, any Subsidiary or any Affiliate.
Unless the Committee or the Award Agreement provides otherwise, Cash Awards
shall be vested and payable upon the date of grant.
SECTION 11. Effect of Termination of Employment on Awards.
Except as otherwise provided by the Committee at the time an Option, SAR,
Restricted Stock, Restricted Stock Unit, Performance Stock or Performance Unit
is granted or in any amendment thereto, if a Participant ceases to be employed
by the Company or any Affiliate, then:
(a) with respect to an Option or SAR:
(i) subject to Section 11(a)(ii), if termination is by reason of the
Participant’s Retirement or by reason of the Participant’s permanent and total
disability, each Option and SAR held by the Participant shall continue to remain
outstanding and shall become or remain exercisable and in full force and effect
in accordance with its terms until the expiration date of the Award;
(ii) if termination is by reason of the death of the Participant, or if the
Participant dies after Retirement or permanent and total disability as referred
to in Section 11(a)(i), each Option and SAR held by the Participant shall become
fully exercisable at the time of the Participant’s death (or, if later, at the
time of the one year anniversary of the Option or SAR grant date (as
applicable)) and may be exercised by the Participant’s Beneficiary at any time
within a period of three years after death (but not after the expiration date of
the Award);


13

--------------------------------------------------------------------------------




(iii) if termination of employment is for any reason other than as provided in
Section 11(a)(i) or (ii), the Participant may exercise each Option and SAR held
by the Participant within 90 days after such termination (but not after the
expiration date of such Award) to the extent such Award was exercisable pursuant
to its terms at the date of termination; provided, however, if the Participant
should die within 90 days after such termination, each Option and SAR held by
the Participant may be exercised by the Participant’s Beneficiary at any time
within a period of one year after death (but not after the expiration date of
the Award) to the extent such Award was exercisable pursuant to its terms at the
date of termination;
(b)    with respect to Restricted Stock and Restricted Stock Units:
(i) subject to Section 11(b)(ii), if termination is by reason of the
Participant’s Retirement or permanent and total disability, each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall
continue to remain outstanding and in full force and effect and any restrictions
with respect to such Restricted Stock Award or Restricted Stock Unit Award (as
applicable) shall lapse in accordance with the terms of the Award;
(ii) if termination is by reason of the Participant’s death, or if the
Participant dies after Retirement or permanent and total disability as referred
to in Section 11(b)(i), any and all restrictions with respect to each Restricted
Stock Award and Restricted Stock Unit Award held by the Participant shall lapse
at the time of the Participant’s death (or, if later, at the time of the one
year anniversary of the Restricted Stock Award or Restricted Stock Unit Award
(as applicable) grant date);
(iii) if termination of employment is by reason other than as provided in
Section 11(b)(i) or (b)(ii), any Restricted Stock Award and Restricted Stock
Unit Award held by the Participant that remains subject to restrictions shall be
canceled as of such termination of employment and shall have no further force or
effect;
(c)    with respect to Performance Stock and Performance Units:
(i) if termination is by reason of the Participant’s Retirement or permanent and
total disability, each Performance Stock Award and Performance Unit Award held
by the Participant shall remain outstanding and in full force and effect and any
restrictions with respect to such Performance Stock Award or Performance Unit
Award (as applicable) shall lapse in accordance with the terms of the Award
regardless of whether the Participant dies during such period;
(ii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Stock Award or Performance Unit
Award (as applicable) and such termination is by reason of the


14

--------------------------------------------------------------------------------




Participant’s death, the Participant’s Beneficiary shall be entitled to receive
following the expiration of such performance period, a pro-rata portion of the
number of Shares subject to the Performance Stock Award or Performance Unit
Award (as applicable) with respect to which the restrictions would have
otherwise lapsed notwithstanding the Participant’s death, determined based on
the number of days in the performance period that shall have elapsed prior to
such termination and the remainder of such Performance Stock Award or
Performance Unit Award (as applicable) shall be canceled; and
(iii) if termination of employment occurs prior to the expiration of any
performance period applicable to a Performance Stock Award or Performance Unit
Award and such termination is for any reason other than as provided in
Section 11(c)(i) or (ii), any Performance Stock Award and any Award of
Performance Units held by the Participant shall be canceled as of such
termination of employment and shall have no further force or effect.
SECTION 12 . General Provisions Applicable to Awards.
(a)     Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.
(b)     Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award or any award granted under
any other plan of the Company. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company, may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
(c)     Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in the
form of cash, Shares, other securities or other Awards, or any combination
thereof, as determined by the Committee in its discretion at the time of grant,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include, without limitation,
provisions for the payment or crediting of reasonable interest on installment or
deferred payments or the grant or crediting of dividend equivalents in respect
of installment or deferred payments.
(d)     No Award and no right under any Award shall be assignable, alienable,
saleable or transferable by a Participant otherwise than by will or pursuant to
Section 12(e). Each Award, and each right under any Award, shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative. The
provisions of this paragraph shall not apply to any Award which has been fully
exercised, earned or paid, as the case may be, and shall not preclude forfeiture
of an Award in accordance with the terms thereof. Notwithstanding the foregoing,
an Award exempt from the requirements of Section 409A of the Code other than an
Incentive Stock Option may, in the sole


15

--------------------------------------------------------------------------------




discretion of the Committee, be transferable or assignable to a permitted
transferee, upon written approval by the Committee. For purposes of this Section
12(d), a "permitted transferee" means a member of the Participant's immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), a trust in which these persons (or the Participant) have more
than 50% of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, any other entity in which these
persons (or the Participant) own more than 50% of the voting interests, and such
other transferees as may be permitted by the Committee in its sole discretion.
(e)     A Participant may designate a Beneficiary or change a previous
beneficiary designation at such times prescribed by the Committee by using forms
and following procedures approved or accepted by the Committee for that purpose.
If no Beneficiary designated by the Participant is eligible to receive payments
or other benefits or exercise rights that are available under the Plan at the
Participant’s death, the Beneficiary shall be the Participant’s estate.
(f)     All certificates for Shares or other securities delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
(g)     Unless specifically provided to the contrary in any Award Agreement,
upon a Change in Control, (i) all Awards shall become fully exercisable, shall
vest and shall be settled, as applicable, and any restrictions applicable to any
Award shall automatically lapse and (ii) all Performance Stock Awards and
Performance Unit Awards shall be considered to be earned at their target level;
any restrictions with respect to the target number of Shares subject to a
Performance Stock Award and Performance Unit Award shall lapse and any remaining
Shares subject to such Performance Stock Award and Performance Unit Award shall
be cancelled and shall have no further force or effect.
(h)     Notwithstanding any provision of the Plan providing for the maximum term
of an Award, in the event any Award would expire prior to exercise, vesting or
settlement because trading in Shares is prohibited by law or by any insider
trading policy of the Company, the term of the Award shall automatically be
extended until thirty (30) days after the expiration of any such prohibitions to
permit the Participant to realize the value of the Award, provided such
extension with respect to the applicable Award (i) is permitted by law,
(ii) does not result in a violation of Section 409A with respect to the Award,
(iii) permits any Award that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
to continue to so qualify and (iv) does not otherwise adversely impact the tax
consequences of the


16

--------------------------------------------------------------------------------




Award (such as for incentive stock options and related Awards). An Award
Agreement may provide that the Award will be automatically, and without any
action by the Participant, deemed exercised, by means of a “net exercise”
procedure, immediately prior to the expiration of the Award if the then Fair
Market Value of the underlying shares of Common Stock at that time exceeds the
exercise or purchase price or base value of the Award, in order to permit the
Participant to realize the value of the Award.
SECTION 13. Amendments and Termination.
(a)     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval if
such approval is required by the listed company rules of the New York Stock
Exchange or (ii) the consent of the affected Participant, if such action would
adversely affect the rights of such Participant under any outstanding Award,
except to the extent any such amendment, alteration, suspension, discontinuance
or termination is made to cause the Plan to comply with applicable law, stock
exchange rules and regulations or accounting or tax rules and regulations.
Notwithstanding anything to the contrary herein, the Committee may amend the
Plan in such manner as may be necessary to enable the Plan to achieve its stated
purposes in any jurisdiction in a tax-efficient manner and in compliance with
local rules and regulations.
(b)     The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan, except to the
extent any such action is made to cause the Plan to comply with applicable law,
stock exchange rules and regulations or accounting or tax rules and regulations;
and provided further that, except as provided in Section 5(d), no such action
shall directly or indirectly, through cancellation and regrant or any other
method, reduce, or have the effect of reducing, the exercise price of any Award
established at the time of grant thereof and provided further, that the
Committee’s authority under this Section 13(b) is limited in the case of Awards
subject to Section 9(d), as set forth in Section 9(d).
(c)     Except as noted in Section 9(d), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including, without limitation, the events
described in Section 5(d)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


17

--------------------------------------------------------------------------------




(d)     The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
SECTION 14. Miscellaneous.
(a)     No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)     The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares
(actually or by attestation or by withholding by the Company), other securities
or other Awards) of withholding taxes due in respect of an Award, its exercise,
or any payment or transfer under such Award or under the Plan and to take such
other action (including, without limitation, providing for elective payment of
such amounts in cash or Shares by the Participant as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
(c)     Nothing contained in the Plan shall prevent the Company from adopting or
continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.
(d)     The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of the Company or any Affiliate. Further, the
Company or the applicable Affiliate may at any time dismiss a Participant from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties. The receipt of any Award under the Plan is
not intended to confer any rights on the receiving Participant except as set
forth in such Award.
(e)     If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
(f)     Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.


18

--------------------------------------------------------------------------------




(g)     No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be canceled, terminated or
otherwise eliminated.
SECTION 15. Effective Date of the Plan.
This Plan is effective on the date of its adoption by the Board, contingent on
the approval of the Plan by the Company’s stockholders within twelve (12) months
after such date. Awards, other than Restricted Stock or outright grants of
shares on Common Stock, may be granted under this Plan on and after the
effective date, provided that no such Award shall become exercisable, vested,
earned or payable unless the Company’s stockholders approve the Plan within
twelve (12) months after the Board’s adoption of the Plan. Restricted Stock and
outright grants of shares of Common Stock may only be granted after the
Company’s stockholders approve the Plan.
SECTION 16. Term of the Plan.
No Award shall be granted under the Plan after February 21, 2023. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.
SECTION 17. Section 409A of the Code.
(a)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), the Plan is intended to
comply with the requirements of Section 409A of the Code, and the provisions of
the Plan and any Award Agreement shall be interpreted in a manner that satisfies
the requirements of Section 409A of the Code, and the Plan shall be operated
accordingly. If any provision of the Plan or any term or condition of any Award
would otherwise frustrate or conflict with this intent, the provision, term or
condition will be interpreted and deemed amended so as to avoid this conflict.
(b)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), notwithstanding
Section 12(g) and unless specifically provided to the contrary in the applicable
Award Agreement, in the event of a Change in Control, this paragraph 17(b) shall
apply and shall supersede the provisions of Section 12(g) to the extent
inconsistent therewith.
(i) If at the time of such Change in Control, the transaction(s) constituting
such Change in Control do not constitute a change in the ownership or effective
control of a corporation, or change in the ownership of a substantial


19

--------------------------------------------------------------------------------




portion of the assets of a corporation, as such terms are defined for purposes
of Section 409A of the Code, any portion of the Award as to which the settlement
date has not theretofore occurred shall remain outstanding and shall be settled
on the applicable date(s) as specified in the Award Agreement.
(ii) If the provisions of Section 17(b)(i) are invoked such that a Change in
Control occurs and any portion of the Award continues to be outstanding
thereafter, the value of the Award that remains outstanding shall be determined
based on the value per common share of the Company implied by the Change in
Control transaction and such value shall be paid in cash without interest on the
applicable settlement date(s) for such Award, as specified in the Award
Agreement.
(c)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), if, at the time of the
Participant’s separation from service (within the meaning of Section 409A of the
Code), (i) the Participant shall be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable pursuant to an Award Agreement constitutes
deferred compensation (within the meaning of Section 409A of the Code) the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then the Company (or an Affiliate, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh month following such separation from service or, if earlier, the
date of death of the Participant.
(d)     With respect to Awards subject to Section 409A of the Code (including
Awards of Restricted Stock Units held by Participants who are or who may become
eligible for Retirement during the term of the Award), neither the Participant
nor any creditor or beneficiary of the Participant shall have the right to
subject any deferred compensation (within the meaning of Section 409A of the
Code) payable under the Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to or for the benefit of a
Participant pursuant to an Award Agreement may not be reduced by, or offset
against, any amount owing by the Participant to the Company (or an Affiliate, as
applicable).
SECTION 18. Re-Pricing Prohibition.
Notwithstanding any other provisions of this Plan, except for adjustments
pursuant to Section 5(f) or to the extent approved by the Company’s shareholders
and consistent with the rules of any stock exchange on which the Company’s
securities are traded, this Plan does not permit (a) any decrease in the
exercise or purchase price or


20

--------------------------------------------------------------------------------




base value of any outstanding Awards, (b) the issuance of any replacement
Options, SARs or Other Stock-Based Awards in the nature of purchase rights where
the Participant agrees to forfeit an existing Option, SAR or Other Stock-Based
Award in the nature of purchase rights in exchange for the new Option, SAR or
Other Stock-Based Award in the nature of purchase rights with a lower exercise
or purchase price or base value, (c) the Company to repurchase underwater or
out-of-the-money Options, SARs or Other Stock-Based Awards in the nature of
purchase rights, which shall be deemed to be those Options, SARs or Other
Stock-Based Awards in the nature of purchase rights with exercise or purchase
prices or base values in excess of the current Fair Market Value of the Shares
underlying the Option, SAR or Other Stock-Based Award in the nature of purchase
rights, (d) the issuance of any replacement or substitute Awards or the payment
of cash in exchange for, or in substitution of, underwater or out-of-the-money
Options, SARs or Other Stock-Based Awards in the nature of purchase rights, or
(e) any other action that is treated as a re-pricing under generally accepted
accounting principles.
 




21